Citation Nr: 1328127	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-46 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  He died in January 2007.  The appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her September 2008 notice of disagreement, the appellant argued that the Veteran's service-connected hypertension was the "cause of his renal cell cancer with metastases and cardiopulmonary arrest."  She alleged that it was "the combination of the medication and hypertension that caused the caner to start." 

In support of her claim, the appellant has submitted a webcast transcript which indicates that high blood pressure may place an individual in danger of developing kidney disease. 

While the webcast transcript does not discuss whether hypertension can lead to kidney cancer, based on her allegations, and the evidence she submitted, the Board finds that there is a reasonable possibility that a VA medical opinion would aid the appellant in substantiating her claim.  38 U.S.C. § 5103A(a).  A remand is therefore necessary so this may be accomplished. 

In addition, the record indicates that the Veteran was receiving disability benefits from the Social Security Administration.  Upon review, the Veteran's claims file does not contain a decision to grant or deny SSA benefits or the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2012).

Finally, a review of the record discloses that the appellant has not been given proper Veterans Claims Assistance Act of 2000 (VCAA) notice. In Hupp v. Nicholson, 21 Vet.App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected. Hupp, 21 Vet. App. at 352-53.

While the appellant was mailed a VCAA notice letter in April 2007, this letter did not inform her of the disabilities for which the Veteran was service connected. The letter also did not explain what evidence and information is required to substantiate a DIC claim based on a disability not service connected.  On remand, the appellant should be provided appropriate notice. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required by the VCAA is completed. The VCAA notice must specifically include: (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected. Hupp, 21 Vet. App. at 352-53.

2. The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3. Then, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims folder and consider all pertinent evidence of record, including the January 2009 Certificate of Death which lists cardiopulmonary arrest as the immediate cause of death and Renal cell carcinoma as a condition which gave rise to the immediate cause of death.  The examiner should then provide an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that his hypertension, including any medication used for treatment thereof, contributed substantially or materially to his death, or combined to cause death, or aided or lent assistance in producing death. A complete rationale for any opinion rendered must be provided.

4. Thereafter, the appeal should be readjudicated. If any benefit sought remains denied, furnish the appellant and her representative an appropriate Supplemental Statement of the Case and an opportunity to respond. The case should then be returned to the Board for further appellate consideration, as indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


